Citation Nr: 1525314	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a leg disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a wrist disorder.

6.  Entitlement to service connection for a respiratory disorder.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for a right hand disorder.  

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.  The Veteran also served in the Army National Guard from April 1991 to April 1993.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for a right hand disorder, and 
(2) service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) in service.

2.  The Veteran's right and left ear hearing impairment do not meet the criteria for hearing loss disability for VA compensation purposes.

3.  The Veteran does not have a current leg, back, neck, or wrist disability.
4.  The Veteran does not have a currently diagnosed respiratory disorder.

5.  Symptoms of tinnitus were not chronic in service and have not been continuous since service separation.

6.  The Veteran's current tinnitus is not etiologically related to exposure to noise in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for a leg disorder have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a back disorder have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a neck disorder have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

5.  The criteria for service connection for a wrist disorder have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

6.  The criteria for service connection for a respiratory disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).
7.  The criteria for service connection for tinnitus have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in October 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Service treatment records and the Veteran's statements are associated with the record.  The Veteran was also afforded VA examinations in connection with his claims in January 2013 for hearing loss, tinnitus, and a respiratory disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided rationales for the opinions stated. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for a leg, back, and neck disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing a current diagnosis relating to his legs, neck, or back.    Accordingly, the Board finds that no further development of the Veteran's claim for service connection for a leg, neck, or back disorder is required as the weight of the evidence, discussed in full below, does not demonstrate that the Veteran currently has such disorders.  As such, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86 ; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B) .]").  The Board notes that the Veteran's claims for service connection for a right hand disorder and a right knee disorder are being remanded for additional development.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus (organic diseases of the nervous system) are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss, which he contends is related to service.  The Veteran's service personnel records reflect a military occupational specialty of wheeled vehicle mechanic, and the Veteran has reported exposure to loud noises during service.  See DD Form 214.  Specifically, the Veteran stated that he was exposed to loud noise while working in the motor pool in the U.S. Army.  He also reported exposure to aircraft, including helicopters.  See January 2014 VA Form 9.  Based on the Veteran's credible reports of exposure to acoustic trauma in service, which the Board finds to be consistent with his service duties, the Board finds that the Veteran was exposed to acoustic trauma in service.

Nonetheless, the Board finds that service connection for bilateral hearing loss is not warranted as the Veteran does not have hearing loss to a disabling degree (in either ear) that meets the criteria at 38 C.F.R. § 3.385 for VA compensation purposes.
 
Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In a January 2013 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 20, 15, 20, and 25, respectively, with speech discrimination in the right ear at 94 percent.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 5, 20, and 25 respectively, with speech discrimination in the left ear at 94 percent.  
The remaining evidence of record does not include any treatment or diagnosis for hearing loss.  The Veteran stated that he has not sought treatment for any of his disorders, whether through VA or a private medical provider, since service discharge.  See July 2013 Report of Contact. 

As the Veteran's right and left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz were not 40 decibels or greater, the thresholds for at least three of these frequencies were not 26 or greater, and the speech recognition scores using the Maryland CNC Test were not less than 94 percent, the criteria for a current right or left ear hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's right or left ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for a Leg, Back, Neck, and Wrist Disorder

In his January 2014 substantive appeal, the Veteran stated that he injured his knee and leg as a result of jumping out of helicopters during service.  Further, the Veteran has reported that he injured his right hand in service.  He has stated that he has pain in his hand and wrist.  As will be discussed below, the Board finds that the Veteran does not have a wrist disability.  The Veteran's claims for service connection for a right hand and right knee disorder are being remanded below.  The Veteran has also reported that he has a back and neck condition as a result of the extra weight on his helmet from night vision goggles.    
Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a current leg, back, neck, or wrist disability.  Service treatment records are absent for any complaints, diagnoses, or treatment for a leg, back, neck, or wrist disorder.  

During a January 2013 VA examination, the Veteran reported right knee pain, but did not report any symptoms associated with his legs.  Further, after performing a physical examination, the VA examiner provided a diagnosis for right knee degenerative changes, but did not note a diagnosis associated with the Veteran's legs.  Additionally, the January 2013 VA examination also addressed the Veteran's right hand and wrist disorders.  The VA examiner diagnosed the Veteran with mild degenerative changes in the second and fifth distal interphalangeal joints (hand), but there was no indication that the Veteran had a wrist disability at that time.

The remaining evidence of record does not include any treatment or diagnosis for a leg, back, neck, or wrist disorder.

As a lay person, the Veteran is competent to relate some symptoms that may be associated with a leg, back, neck, or wrist disorder, such as pain and joint stiffness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a leg, back, neck, or wrist disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Providing a diagnosis for orthopedic or spinal disorders is medically complex as it usually requires specialized testing such as x-rays or MRI and medical knowledge.  As such, the Board finds that the Veteran is not competent to diagnose a leg, neck, back, or wrist disorder.

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosed leg, back, neck, or wrist disorder.  As such, he has not met the threshold to establish a "disability," and the claims must be denied.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claims for service connection for a leg, back, neck, and wrist disorder, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Respiratory Disorder

The Veteran seeks entitlement to service connection for a respiratory disorder, claimed as "lung coughing" in his October 2012 claim for VA compensation.  He maintains that his disorder began in May 1976, during his period of active duty service.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed respiratory disorder.

Service treatment records do not reflect any complaints, diagnoses, or treatment for a respiratory or lung disorder.  In a January 1977 report of medical examination report, conducted at service separation, a clinical evaluation of the Veteran's lungs and chest was normal.  Further, in a January 1977 report of medical history, completed by the Veteran at service separation, the Veteran specifically checked "no" as to having "chronic cough," "shortness of breath," or "pain or pressure in chest."  

After service separation, the evidence does not show any treatment or diagnosis for a lung or respiratory disorder.

Further, the RO noted that the Veteran had served as a wheeled vehicle mechanic, and therefore, exposure to asbestos during service was conceded.  As such, the Veteran was afforded a VA examination in January 2013 to assist in determining the nature and etiology of any claimed respiratory disorder.  The VA examiner noted that the Veteran's claims file and chest x-rays had been reviewed in preparation of the report.  During the evaluation, the Veteran reported that he smoked 3/4 of a pack a day of cigarettes over the last 40 years.  He reported having a "light" cough with occasional yellow discharge, shortness of breath, and occasional wheezing.  The examiner then stated that the Veteran did not have a current respiratory condition.  The examiner also noted that the Veteran did not have evidence of asbestos/pleural plaques.  It was again noted that the Veteran had "no current diagnosis for his lungs."  

The Veteran underwent Pulmonary Function Laboratory tests (PFTs) in January 2013.  Results of the testing showed "normal spirometry and volumes."  The Veteran did have "mildly impaired gas exchange," but it was noted that this could represent an artifact from the Veteran's smoking.  A diagnosis for a respiratory disorder was not provided.

The clinical findings of mildly impaired gas exchange on the January 2013 PTFs       does not provide a diagnosis for a respiratory disorder.  Service connection applies only to diseases and the residuals of injury, not symptoms or clinical findings found in laboratory test results.  See 38 C.F.R. §§ 4.1, 4.10; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).

The remaining evidence of record does not show any complaints, diagnoses, or treatment for a respiratory disorder.

Further, although the Veteran is competent to relate some symptoms that may be associated with a respiratory disorder, such as coughing or shortness of breath, he does not have the requisite medical knowledge, training, or experience to be able to diagnose a respiratory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Respiratory disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as chest x-rays and PFTs), and manifest even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed respiratory disorder.  Service treatment records, the January 1977 service separation examination report, and the January 2013 VA examination report (to include PFT results) do not show that the Veteran has been diagnosed with a respiratory disorder.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim for service connection for a respiratory disorder, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he has tinnitus that is attributable to in-service acoustic trauma.  He contends that his symptoms of tinnitus have continued since service separation.  In his October 2012 claim for VA compensation benefits, the Veteran specifically noted that his tinnitus began in 1975, during his period of active duty service.  In the January 2013 VA audiological examination, the Veteran stated that he has had tinnitus for "as long as I can remember."

After a review of all the lay and medical evidence, the Board finds that the Veteran has a current disability of tinnitus.  See Veteran's statements during January 2013 VA examination report.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

Further, as discussed in the previous section, the Board has found that the Veteran was exposed to acoustic trauma in service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of tinnitus in service.  Service treatment records reflect that the Veteran sought treatment during service for other disorders, including skin rashes, headaches, upset stomach, and right hand pain.  Had the Veteran been suffering from tinnitus symptoms during service, in light of the record of other visits for treatment, such complaints would have been reflected by complaints or histories in the service treatment records, or history at the time of the January 1977 report of medical history, completed by the Veteran at service separation, and which specifically asked him for a history any abnormalities of the ears.  Such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience tinnitus at any time during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).

Although the Veteran now, pursuant to a VA compensation claim, asserts that his tinnitus began in service, the more contemporaneous service treatment records, which show specific reporting of multiple complaints, and include the January 1977 service separation examination, are negative for any contemporaneous complaints by the Veteran during service for treatment purposes, or evidence of abnormalities of the ears or hearing, including no diagnosis for tinnitus.  Therefore, the service record evidence, which does not show chronic tinnitus symptoms at any time during service, including at the time of discharge, are of more probative value than the Veteran's assertions for compensation now, decades after service, for compensation purposes.  The Veteran's in-service histories and complaints were made for treatment purposes, so have a high probative value.  Such lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  The Board finds that the lack of contemporaneous in-service complaints or treatment relating to tinnitus, and the denial of a history of chronic symptoms or findings of tinnitus at the time of the Veteran's separation, establish that the Veteran did not have tinnitus symptoms in service.

The Board next finds that the weight of the evidence demonstrates that tinnitus symptoms have not been continuous since service separation.  While only one additional factor for consideration, there are no post-service treatment (medical) records reflecting that the Veteran had continuous tinnitus symptoms.  The first diagnosis of tinnitus is found in the January 2013 VA examination report, more than 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Also, an April 1991 service entrance examination report (for enlistment into the National Guard) was negative for any complaints or diagnosis of tinnitus.  The Board finds that this evidence is more probative than much later lay statements by the Veteran that were made for compensation purposes. 

For these reasons, the Board finds that the Veteran's more recent statements of chronic tinnitus symptoms in service and continuous symptoms after service, made pursuant to the current claim for VA compensation, are outweighed by other, more contemporaneous lay and medical evidence, and as such, are not credible.  For these reasons, the Board finds that the Veteran's tinnitus symptoms were neither chronic in service nor continuous since service separation.

The Board further finds that the weight of the competent evidence demonstrates that the currently diagnosed tinnitus is not related to or caused by in-service acoustic trauma.  In the January 2013 VA audiological opinion, which weighs against the Veteran's claim, the Veteran stated that he has had tinnitus for "as long as I can remember."  After a review of the record, the examiner stated that the Veteran's service treatment records documented normal hearing bilaterally in February 1974, January 1977, and April 1991 audiograms.  There was also no significant puretone threshold shifts noted.  As such, the examiner opined that tinnitus was less likely as not caused by or a result of in-service noise exposure.  

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current tinnitus and the loud noise exposure during service, including no credible evidence of chronic symptoms of tinnitus in service, continuous symptoms of tinnitus after service, or medical evidence of a nexus between the in-service acoustic trauma and the currently diagnosed tinnitus.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a leg disorder is denied. 

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a wrist disorder is denied.

Service connection for a respiratory disorder is denied.

Service connection for tinnitus is denied.  


REMAND

Right Hand 

In his January 2014 substantive appeal, the Veteran reported that he jumped out of helicopters and injured his hand.  He maintains that his hand has continued to bother him since service.    

Service treatment records reflect that the Veteran was treated on one occasion for pain in his right hand in March 1976.  The in-service physician noted no dislocation, no infection, and no tenderness.  The Veteran was diagnosed with a bruised right hand and was given an ace wrap and heat.  The Veteran was told to return to duty after one day of rest.  

The Veteran was afforded a VA examination in January 2013.  During the evaluation, the Veteran reported that he injured his right hand on "several occasions" during service.  It was noted that the Veteran had no medical work-up for the right hand in 40 years.  He had not had any x-rays or physical therapy for the right hand.  the Veteran described symptoms of throbbing in his right hand and wrist area.  The Veteran did not wear a split or brace and stated that he relieved his symptoms by taking Advil and by massaging his hand.  X-rays of the right hand conducted during the January 2013 VA examination showed "mild degenerative changes" in the second and fifth distal interphalangeal joints.  The examiner then opined that the Veteran's hand disorder was less likely as not related to service.  Although the Veteran had a documented hand injury in service, the examiner noted that the Veteran had not been seen for treatment in over 40 years.  

The Board finds the January 2013 VA medical opinion regarding the etiology of the Veteran's right hand disorder to be inadequate as it is solely based on a lack of evidence of medical treatment after service.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Additionally, the examiner did not discuss the March 1976 report of treatment for a bruised right hand in the Veteran's service treatment records.  As such, an addendum opinion is necessary.

Right Knee 

During the January 2013 VA examination, the Veteran reported injuring his knee in service.  He stated that he experiences symptoms of pain, locking and giving out.  The Veteran also reported that he had x-rays in the past by his private physician "over 20 years ago."  A review of the evidence of record demonstrates that no private medical records have been requested or obtained.  As such, the Veteran should be asked to provide the name and location of the physician who had treated the Veteran for his right knee disorder.  Then, if a response is received from the Veteran, the RO/AMC should attempt to obtain the medical records.   

Further, the Board finds that a clarifying medical opinion should be obtained regarding the Veteran's right knee diagnosis.  During the January 2013 VA examination, the examiner noted that imaging studies of the right knee had been performed, but did not show degenerative or traumatic arthritis.  However, in discussing the imaging results, the VA examiner stated that there was "mild degenerative changes" in the right knee.  Accordingly, a clarifying medical opinion should be obtained to assist in determining whether the Veteran has right knee arthritis or degenerative joint disease of the right knee.  See 38 C.F.R. § 3.309 (arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) would apply); see also Walker, 708 F.3d 1331.  The examiner is asked to consider any new evidence, if obtained, from the Veteran's treating physician.   

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name and location of the doctor where he first received treatment for his right knee disorder, which he reported at the January 2013 VA examination has having taken x-rays  over 20 years ago.  The Veteran should be asked to provide an authorization for release of the medical records to VA.  If the Veteran provides information and authorization, make an initial request for the applicable records with a follow-up request or requests as necessary.  Associate all records received with the record.  If requested treatment records are not received, notify the Veteran pursuant to established procedure. 

2.  After the above development has been completed, obtain a new VA medical opinion based on a review of the entire record to clarify whether the Veteran has currently diagnosed arthritis or degenerative joint disease of the right knee.  

3.  Obtain a medical opinion from an appropriate examiner to assist in determining whether the Veteran's right hand disorder (diagnosed as mild degenerative changes in the second and fifth distal interphalangeal joints) is at least as likely as not (50 percent or greater probability) incurred in or otherwise related to service.  The examiner should review the evidence of record and specifically address the March 1976 report of treatment for a bruised right hand in the Veteran's service treatment records.

Any opinion must be accompanied by a complete rationale. 

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


